—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated April 7, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendants’ contention, the Supreme Court did not err in denying their motion for summary judgment dismissing the complaint. Questions of fact exist regarding the reasonableness of the reaction of the defendant Michael J. Washington, the operator of the subject bus, in light of the attendant circumstances (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562; Ferrer v Harris, 55 NY2d 285, 293). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.